             Case 4:19-cv-01751-DMR Document 39 Filed 08/19/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539
 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092
10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11
12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION
14
     PETER TODD, an individual,                       Case No.: 4:19-cv-01751-DMR
15
                   Plaintiff,                         DEFENDANT’S CO-COUNSEL BEN
16                                                    ROSENFELD’S REQUEST TO APPEAR
     vs.                                              TELEPHONICALLY FOR HEARING ON
17                                                    AUGUST 22, 2019
   SARAH MICHELLE REICHWEIN aka ISIS
18 AGORA LOVECRUFT, an individual,
19                 Defendant.
20
21
22          Pending before the Court is Defendant Isis Lovecruft’s Special Motion to Strike
23 Plaintiff’s Complaint (anti-SLAPP Motion), set to be heard on August 22, 2019 at 1:00 am.
24 The Court has also rescheduled the initial Case Management Conference in this matter for the
25 same time.
26          Defendant’s undersigned co-counsel Ben Rosenfeld hereby requests leave to appear
27 telephonically at this hearing.
28          Mr. Rosenfeld makes this request because he is, and will be, traveling out of state on


                                 REQUEST FOR TELEPHONIC APPEARANCE - I
             Case 4:19-cv-01751-DMR Document 39 Filed 08/19/19 Page 2 of 2




 1 August 22, 2019, on a long scheduled trip. Because Defendant’s lead counsel (Mr. Rosenfeld’s
 2 co-counsel) will principally argue this Motion, Mr. Rosenfeld’s personal appearance is not
 3 needed in order to have an effective hearing or conference. (See, Notice Re Telephonic
 4 Appearance Procedures For Magistrate Judge Donna M. Ryu, Part I.)
 5         Mr. Rosenfeld as not, as of the time of this filing, been able to ascertain whether

 6 Plaintif’s Counsel has any opposition.
 7         Mr. Rosenfeld apologizes for his oversight in not familiarizing himself with the Court’s

 8 procedure regarding this request, and making it sooner.

 9         A proposed order accompanies this request.

10
                                                 Respectfully Requested,
11
12         Dated: August 19, 2019
13                                               By: /s/ Ben Rosenfeld
                                                 Ben Rosenfeld
14
                                                 Attorney for Defendant
15                                               ISIS LOVECRUFT
16
17
18
19
20
21
22
23
24
25
26

27
28


                              REQUEST FOR TELEPHONIC APPEARANCE - II
